Case 2:18-cr-00134 Document 76 Filed 10/15/18 Page 1 of 1 Page|D #: 1277

Collishaw, Mary

From: Collishaw, Mary

Sent: Wednesday, October 15, 2014 4:02 PM

To: Allen.Loughry@courtswv.gov; vici.shafer@courtswv.gov

Subject: Financial compliance info -~ 2014 ludges Forum
FlNANC|AL DlSCLOSURE

 

2014 FORUM FOR STATE APPELLATE COURT JUDGES
.luly 25, 2014, Baltimore, Maryland

Value of program paid by the Pound Civil lustice institute

PARTIC|PANT: Honorable Allen H. Loughry ll

TRAVEL TO AND FROM BALTlMCRE: Pound reimbursed you §488.60 for your travel to/from the Forum.

HOTEL CHARGES: The cost for two nights at the Renaissance Baltimore Harborplace Hotel - or other hotel
equivalent (for which Pound paid directly or reimbursed your costs) - was 459.70.

FOCD AND BEVERAGE AT THE FORUM: This includes (l) the breakfast and the refreshment breaks throughout
the day, and (2) the luncheon. The average expense for food & beverage Was §125.06 per judgel

AA.| CONVENT|ON OPENlNG RECEPT|ON: You were offered complimentary ticket/s to the Opening Reception
of the convention of the American Association for lustice. The |nstitute's cost for this was §100 per ticket Our
records indicate that you requested Z ltwol reception ticket/s.

EDUCAT|ONAL PRGGRAM: The Pound Forum was offered free of charge However, we have compared the
2014 ludges Forum with a number of full-day seminars offered by other national CLE providers. We believe
the educational component, if offered to the public, would have had a market value of §400.

if you have any questions regarding this disclosure or about the Pound judges Forum, please contact

Mary P. Collishaw
Executive Director
Pound Civil lustice institute
777 Sixth Street, NW, Suite 200
Washington, D.C. 20001
202~944-2841
F: 202-298-6390

   

`GGVERNM~ENT
EXH¥B¥T

 
     
 

` 1 §§§E 2118-®00134

_-»~»__.____...,....__,.____.

 
   

marv.col§is§saw@aaanciinstitute=ore EXH;B;T
` NO-`

   

 

 

 

Pound-OUOOGZ

031

